Citation Nr: 0525365	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-11 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for service-connected residuals of a prostatectomy due to 
prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied the above claim.

In June 2005, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  


FINDING OF FACT

The residuals of prostate cancer require the veteran to wear 
absorbent materials, which he changes on average 6 times per 
day.  


CONCLUSION OF LAW

The schedular criteria for a disability evaluation of 60 
percent, and not higher, for residuals of prostate cancer 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.159 4.115b, Diagnostic Code 7528-7527 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  As this claim is being decided favorably to the 
veteran in that he is awarded the highest schedular rating 
available for his disability under the pertinent diagnostic 
code, the Board need not discuss whether VA has satisfied its 
duties under the VCAA.  Any defect in this regard would 
constitute harmless error.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  Additionally, the veteran specifically stated 
at his hearing in June 2005 that the assignment of a 60 
percent rating would satisfy his appeal.

The veteran received medical treatment from the West Haven VA 
facility.  He was diagnosed as having prostate cancer and 
underwent a radical retropubic prostatectomy in October 1996.  

In February 1997, the veteran was awarded service connection 
for prostatectomy due to prostate cancer, evaluated as 40 
percent disabling, effective from November 1996.  In July 
2001, the RO granted an earlier effective date for this 
disability, with an evaluation of 100 percent from July 31, 
1996, and of 40 percent from April 1, 1997.  In November 
2002, the veteran submitted a claim for an increased 
disability rating. 

In March 2003, the veteran was afforded a VA genitourinary 
examination.  At that time, he complained of urinary 
incontinence that occurred three to four times per day and of 
having to wear absorbent material, which he changed 
frequently.  Physical examination revealed that his genitalia 
was normal and he had no testicular atrophy.  He was 
diagnosed as having adenocarcinoma of the prostate, with a 
history of vertical prostatectomy currently in remission, 
post-surgical complication of erectile dysfunction and post-
surgical complication of urinary incontinence, wearing pads.  

In correspondence of record, the veteran contends that he 
should be awarded a 60 percent rating because of the 
difficulties he is having with his service-connected 
disability.  In a letter received from him in August 2003, he 
stated that he must change the absorbent material more than 2 
times per day.  During the June 2005 personal hearing, the 
veteran stated that leakage occurs when he coughs and he has 
to change his absorbent materials about four times per day.  
He also stated that he got up two times at night to change 
the absorbent materials.  The representative argued that the 
veteran's disability more nearly approximated the 60 percent 
criteria.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2 (2004); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's residuals of prostatectomy have been evaluated 
as 40 percent disabling under the provisions of 38 C.F.R. § 
4.115b, Diagnostic Codes 7528-7527. Pursuant to the 
provisions of Diagnostic Code 7528, a 100 percent evaluation 
is warranted for malignant neoplasms of the genitourinary 
system.  A note to this code section states that if there has 
been no local reoccurrence or metastasis following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, then the disability is to be 
rated based on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528, including note (2004).

Pursuant to the provisions of Diagnostic Code 7527, 
postoperative residuals of the prostate gland are evaluated 
under either voiding dysfunction, renal dysfunction, or 
urinary tract infection, whichever is predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2004).

Applying these regulations, and considering the evidence of 
record, the RO concluded that the veteran's predominant 
residual disability from the prostatectomy was urine leakage 
and rated the disability under the criteria outlined for 
voiding dysfunction.

Voiding dysfunction is rated under the three subcategories of 
urine leakage, urinary frequency, and obstructed voiding.  
Under the subcategory of voiding dysfunction, continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence which requires the use 
of an appliance or the wearing of absorbent materials which 
must be changed two to four times per day warrants a 40 
percent rating.  When the wearing of absorbent materials, 
which must be changed more than four times per day is 
required, a 60 percent rating is warranted.  A 60 percent 
rating is the maximum rating available under voiding 
dysfunction.  38 C.F.R. § 4.115a (2004).  

A review of the medical evidence shows that there have been 
no reports of recurrence or metastasis of the veteran's 
prostate cancer subsequent to the prostatectomy in October 
1996.  Therefore, the RO properly determined that the veteran 
was entitled to a temporary 100 percent rating from July 31, 
1996 to April 1, 1997 pursuant to Diagnostic Code 7528.  His 
postoperative residuals of prostatectomy have been evaluated 
under the criteria for voiding dysfunction in accordance with 
Diagnostic Codes 7527 and 7528.

Reviewing the pertinent evidence of record, the Board 
concludes that the veteran's residuals of prostatectomy more 
nearly approximate the disability rating of 60 percent on the 
basis of urine leakage, as defined by 38 C.F.R. § 4.115a, 
supra.  For the 60 percent rating evaluation, the veteran 
must have to change the absorbent materials more than 4 times 
per day.  During the June 2005 personal hearing, he clearly 
stated that he changed on average four times per day.  
However, he also stated that he had to change the absorbent 
material twice during the night.  After thoroughly reviewing 
the transcript of the hearing, it seems that the veteran has 
to change the absorbent material about six times within a 24-
hour period, about four times during the day and twice at 
night.  A 60 percent rating is the maximum rating available 
under voiding dysfunction.  38 C.F.R. § 4.115a (2004).  

For these reasons, the Board concludes that the evidence 
supports a finding that a disability rating for residuals of 
a prostatectomy of 60 percent is warranted.  The benefit of 
the doubt doctrine was applicable in this case.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilber v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to a rating of 60 percent for residuals of a 
prostatectomy due to prostate cancer is granted, subject to 
the law and regulations governing the payment of monetary 
benefits.  


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


